Third District Court of Appeal
                               State of Florida

                          Opinion filed July 6, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2227
                      Lower Tribunal No. 20-2445 CC
                           ________________


      Yachtbrasil Motor Boat & Charters, LLC, etc., et al.,
                                 Appellants,

                                     vs.

        The Law Offices of George A. Minski, P.A., etc.,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Stephanie
Silver, Judge.

      McCarthy & Yersel, PLLC and Martin G. McCarthy and Emre Yersel,
for appellants.

      Law Offices of George A. Minski, P.A. and George A. Minski
(Hollywood), for appellee.


Before FERNANDEZ, C.J., and HENDON and BOKOR, JJ.

     PER CURIAM.

     Affirmed.